Citation Nr: 0810651	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-42 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from March 1952 to February 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which, in part, granted service 
connection for bilateral hearing loss and assigned a 
noncompensable (zero percent) disability rating.  The veteran 
filed a notice of disagreement in regards to the October 2003 
rating decision.  He requested review by a decision review 
officer (DRO).  The DRO conducted a de novo review of the 
claim and confirmed the RO's findings in a November 2004 
statement of the case (SOC).  The veteran perfected his 
appeal with the submission of his substantive appeal (VA Form 
9) in November 2004.  

The veteran subsequently submitted evidence directly to the 
Board.  In March 2008, the veteran's representative submitted 
a written waiver of consideration of such evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2007).


FINDINGS OF FACT

1.  Prior to January 30, 2007, the medical evidence of record 
shows that the veteran's service-connected bilateral hearing 
loss was manifested by no more than level III hearing 
impairment in the right ear and level III hearing impairment 
in the left ear.

2.  Beginning January 30, 2007, the medical evidence of 
record shows that the veteran's bilateral hearing loss was 
manifested by no more than level IV hearing impairment in the 
right ear and level III hearing impairment in the left ear.



CONCLUSIONS OF LAW

1.  Prior to January 30, 2007, the criteria for a compensable 
disability rating for service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.31, 4.85, Diagnostic Code 6100, 4.86 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

2.  The criteria for a 10 percent disability rating for 
service-connected bilateral hearing loss have been met 
effective January 30, 2007.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.31, 4.85, Diagnostic Code 6100, 4.86 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a compensable disability rating for his 
service-connected bilateral hearing loss.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the veteran regarding his 
claim in August 2003 and September 2003.  The letters appear 
to be adequate.  The Board need not, however, discuss in 
detail the sufficiency of the VCAA notice letters or VA's 
development of the claim in light of the fact that the Board 
is awarding the benefit sought on appeal.  Accordingly, any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the claim.  Cf. 38 C.F.R. § 20.1102 
(2007).

The veteran has not been provided notice regarding degree of 
disability and effective date as required by the recent 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, as discussed in detail below, the Board is 
granting the veteran's claim.  The Board is confident that if 
required the veteran will be provided with any additional 
appropriate notice under Dingess.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Evaluating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  
See 38 C.F.R. § 4.85 (2007).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection for bilateral hearing loss was received in July 
2003, after the amended regulations became effective.  Thus, 
the veteran's claim will be evaluated in accordance with the 
amended regulations only.  See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.



The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Schedular rating

As indicated above, the resolution of this issue involves 
determining the level of acuity in each ear.

On VA audiological evaluation in October 2003, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	20	30	65	75	75	61
Right (dB)	25	30	65	70	75	60

Speech audiometry revealed speech recognition ability of 84 
percent in both the right and left ears.  

Review of the results of the October 2003 VA audiology 
examinations shows that application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
warrants a noncompensable disability rating.  That is, the 
combination of level III in the right ear with level III in 
the left ear results in a 10 percent disability rating.

On VA audiological evaluation in January 2007, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	30	40	70	80	80	68
Right (dB)	30	35	70	70	75	63

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 88 percent in the left ear.

Review of the results of the VA audiology examinations shows 
that application of the levels of hearing impairment in each 
ear to Table VII at 38 C.F.R. § 4.85 warrants a 10 percent 
disability rating.  That is, the combination of level IV in 
the right ear (the veteran's more severe right ear average 
and more severe speech recognition ability from the January 
2007 VA audiological examination) with level III in the left 
ear (the combination of the veteran's more severe left ear 
average from the January 2007 VA audiological examination and 
more severe speech recognition ability of 84 percent from the 
October 2003 VA audiological examination) results in a 10 
percent disability rating.

The Board notes that these test results do not require 
consideration of exceptional patterns of hearing impairment 
under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds 
of 55 or greater for all four Hertz frequencies, or 30 or 
less at the 1000 Hertz frequency and 70 or greater at the 
2000 Hertz frequency].  In this case, the right and left ears 
both show thresholds of 55 or greater in only three of the 
four Hertz frequencies.  38 C.F.R. § 4.86(a) thus is not 
applicable.  In addition, there is no evidence of 30 or less 
at the 1000 Hertz frequency or 70 or greater at the 2000 
Hertz frequency in either ear, so (b) is also inapplicable.

Accordingly, for reasons stated above, the Board finds that 
the veteran is entitled to a 10 percent rating for his 
service-connected bilateral hearing loss.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In the instant case, the RO assigned a noncompensable 
disability rating for service-connected bilateral hearing 
loss effective July 22, 2003, the day the veteran filed his 
claim.

The record indicates that at the January 30, 2007 VA 
examination the veteran demonstrated hearing loss 
symptomatology which met the criteria for an increased 
disability rating of 10 percent.  The only previous pertinent 
evidence was the report of the October 2003 VA examination, 
which indicated that at that time the veteran's hearing loss 
was not severe enough to warrant a compensable disability 
rating under 38 C.F.R. § 4.85.

Accordingly, the Board finds that the 10 percent disability 
rating should be assigned from January 30, 2007 and no 
earlier, as it was on that date that it was factually 
ascertainable that an increase in disability occurred.  See 
38 C.F.R. § 3.400(o) (2007).

Extraschedular rating consideration

The RO has not at any time adjudicated the matter of the 
veteran's entitlement to an extraschedular rating, and the 
veteran has never raised the matter himself.  
Moreover, the veteran has not identified any factors which 
may be considered to be exceptional or unusual with respect 
to the service-connected bilateral hearing loss.  
Accordingly, the matter of the veteran's potential 
entitlement to an extraschedular rating will not be 
considered by the Board.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against a showing that the veteran's service-connected 
bilateral hearing loss warrants an increased rating from July 
22, 2003 to January 30, 2007.  A 10 percent disability rating 
is assigned for service-connected bilateral hearing loss from 
January 30, 2007.  To that extent, the appeal is allowed.  


ORDER

Entitlement to an increased evaluation, 10 percent, for 
service-connected bilateral hearing loss is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


